RAY, Judge,
dissenting.
I respectfully dissent from the majority’s decision to affirm the grant of summary judgment to the defendant nail salon in this personal injury case. While I agree that there are issues of Smith’s *102own negligence in crossing the wet floor to pay her pedicure bill so that she could leave the salon,11 do not think it is appropriate that this matter is taken away from the jury for its determination. Thus, I would reverse the trial court’s order and remand this case to trial.
This case involves a claim for injuries from a slip and fall, and it is true that we have held in other cases that a plaintiff assumes the risk of injury when she knowingly walks on a wet floor and falls. Yet, this is not a normal slip and fall case. Under the facts as alleged here, a legitimate question exists as to whether Smith had any reasonable alternative other than walking where she did, when she did, and if not, then a jury might conclude from the evidence that she did not assume the risk of her fall.
As outlined in the majority’s opinion, Smith went to the Appellee’s nail salon for a pedicure at the end of the business day. Indeed, she was the last customer that evening, and the staff at the salon began to mop the floor and prepare to close the salon while Smith’s nails were still being painted. When the nail technician finished the pedicure, she gave the plaintiff foam rubber pedicure slippers to wear so as to protect the finish of Smith’s newly painted nails until they were dry. Such slippers, apparently, are commonly worn after a pedicure. As the salon was closing, Smith was directed by the nail technician to go to the front to pay for the pedicure before leaving. The only path to the register in the front of the salon necessitated that she walk across the wet floor. Unfortunately, in completing the transaction, Smith fell on the slippery, wet floor and was injured.
The majority agrees with the trial court that, as a matter of law, Smith was responsible for her own injuries because she knew that the floor was wet and, thus, that she “disregarded a known risk or failed to exercise ordinary care for her own personal safety.” Further, the trial court concluded that Smith was not forced to walk across the wet floor, but did so on her own volition. The majority argues that she couldn’t have been coerced to walk on the wet floor, as there was no force or threats utilized by the salon staff to make her leave. Accordingly, then, Smith must lose, or so says the majority.
This approach ignores, in my opinion, the reality of the facts before us. If the salon was closing and it was time for her to go, did Smith really have any other option but to walk across the wet floor so as to pay and leave? I am not so sure, which is why this case should be presented to a jury to resolve. If she did not have a choice about leaving and had to walk across the wet floor to do so, then we cannot *103say as a matter of law that she assumed the risk and therefore failed to exercise ordinary care for her safety.
The possibility that a plaintiff may not have legally assumed the risk of injury for walking in an area where she knew a possible danger lurked finds comfort in our precedent. For example, in Hull v. Massachusetts Mut. Life Ins. Co., 142 Ga. App. 269 (235 SE2d 601) (1997), we held that a tenant who came home for lunch during the work day and then slipped on ice outside of her apartment when returning to work was entitled to a jury trial in her case against her landlord, despite her awareness of the ice before she fell, because she had to leave to get back to work and it would be unreasonable to require her to stay home. Also, in Brennan v. Freight Room, Inc., 226 Ga. App. 531 (487 SE2d 109) (1997), we held that a restaurant patron who was injured in a fall while walking on a walkway as she was leaving the facility was entitled to a trial on her personal injury claim despite that she, obviously, knew that it was dark when she left and that the path was poorly lighted. In doing so, we found that it was a disputed fact as to whether an alternate safe means of egress was readily accessible to her. Thus, Hull and Brennan support the proposition that the circumstances of the situation matters. See Myers v. Boleman, 151 Ga. App. 506, 509 (3) (260 SE2d 359) (1979) (“[t]he doctrine of the assumption of the risk of danger applies only where the plaintiff, with a full appreciation of the danger involved and without restriction from his freedom of choice either by the circumstances or by coercion, deliberately chooses an obviously perilous course of conduct so that it can be said as a matter of law he has assumed all risk of injury”) (citation omitted; emphasis supplied).2
What we know about the underlying case is that it was closing time, the employees were preparing to close (which included mopping the floor), Smith was the last customer in the salon, and Smith was directed by her nail technician once the pedicure was complete to go pay, which would require that she walk across the wet floor. Who are we to say, under these circumstances, that she had the choice to refuse? If this point is debatable, then a reasonable jury could find either way, which means that summary judgment is inappropriate.
*104Decided March 11, 2015.
The Houghton Law Firm, John A. Houghton, for appellant.
Groth & Makarenko, Paul L. Groth, for appellee.
I am authorized to state that Presiding Judge Barnes joins in this dissent.

 At trial, consideration of contributory and/or comparative negligence principles will play an important role.


 Compare Moore v. Service Merchandise Co., 200 Ga. App. 463 (408 SE2d 480) (1991) (Summary judgment affirmed to the retailer on the delivery driver’s claim for injuries when he fell on the wet loading dock of the retailer, as the delivery driver was aware that the dock was slippery due to rain and nonetheless accessed it to pick up packages. We noted that there was no evidence that the delivery driver was limited in his freedom of choice, as on previous occasions he had remained in his truck while the retailer’s employees had handed him the packages, thus avoiding the perils of the loading dock).